Bloodworth, J.
“The mere fact that there are conflicts in the testimony does not render the direction of a verdict in favor of a party erroneous, when it appears that the conflicts are immaterial, and that, giving to the opposite party the benefit of the most favorable view of the evidence as a whole and of all the legitimate inferences therefrom, the verdict against him is demanded.” Sanders Mfg. Co. v. Dollar Savings Bank, 110 Ga. 559 (35 S. E. 777); Crawford v. Citizens &c. Bank, 20 Ga. App. 576 (93 S. E. 173); Shedd v. Standard Sewing Machine Co., 21 Ga. App. 373 (94 S. E. 646); Dorris v. Farmers & Merchants Bank, 22 Ga. App. 514 (95 S. E. 741). “A judgment directing a verdict will not be reversed where the finding directed was demanded by the evidence.” Bowman v. Winn, 16 Ga. App. 546 (85 S. E. 787). “When upon a review of all the evidence, with the reasonable deductions therefrom, it is manifest that there is but one finding which can be legally .supported, it is not reversible error to direct a verdict.” Cleveland-Manning Piano Co. v. Stewart, 15 Ga. App. 657 (84 S. E. 174); Davis v. Kirkland, 1 Ga. App. 5, 10 (58 S. E. 209); McDonald v. Ellis, 17 Ga. App., 471 (87 S. E. 711). Where both parties introduce evidence, and, taken as a whole, it requires a verdict for the defendant, there is no error in the court’s directing such a verdict.” Roland v. Roland, 139 Ga. 825 (78 S. E. 249).
*144Under the rulings in the foregoing eases and the facts of this ease, a verdict for the plaintiff was properly directed, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Lulce, J., concur.